Citation Nr: 1449812	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09- 38 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for bilateral knee arthritis.

4.  Entitlement to service connection for a left heel spur.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for a cervical spine condition.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for hypertension.

9.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar strain with mild degenerative disc disease.

10.  Entitlement to service connection for a lumbar strain with mild degenerative disc disease.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.  The Veteran had additional service in the Air National Guard from August 1987 to August 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Seattle, Washington VARO. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of an increased rating for service-connected hearing loss been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (4); see March 2014 statement.

The issues of service connection for migraines, sleep apnea, hypertension, and lumbar strain are being remanded to the AOJ.


FINDINGS OF FACT

1.  The currently demonstrated hemorrhoids are not shown to be due to an event or incident of the Veteran's active service. 

2.  The currently demonstrated bilateral knee disorder, diagnosed as arthritis, is not shown to be due to an event or incident of the Veteran's active service.

3. The currently demonstrated right shoulder disorder is not shown to be due to an event or incident of the Veteran's active service.

4.  The currently demonstrated cervical spine disorder is not shown to be due to an event or incident of the Veteran's active service.

5.  The currently demonstrated left heel spur is not shown to be due to an event or incident of the Veteran's active service.

6.  In an August 2000 rating decision, the RO denied service connection for a lumbar strain with mild degenerative disc disease.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year period following notice of this decision.

7.  The evidence received since the August 2000 rating decision relates to the basis for the prior denial of service connection for a lumbar strain with mild degenerative disc disease.



CONCLUSIONS OF LAW

1.  The Veteran's hemorrhoid disability is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The Veteran's bilateral knee disability is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  The Veteran's right shoulder disability is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

4.  The Veteran's cervical spine disability is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

5.  The Veteran's left heel spur disability is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

6.  The August 2000 decision that denied claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

7.  The evidence received since the August 2000 decision is new and material for the purpose of reopening the claim of service connection for a lumbar strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2007.  The claim was last adjudicated in March 2013. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.

VA has not provided an examination for the Veteran's hemorrhoids, bilateral knee arthritis, right shoulder disability, cervical spine disability, and left heel spur, but none is necessary, as there is no suggestion, via medical records or other competent and credible evidence that his disabilities are related to some event in service.  While the threshold for triggering an examination is low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, then an examination is warranted), there is simply no such indication in the record of such a relationship.  The only probative evidence of record is that of a current disability.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


II. Claim to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The threshold for determining whether new and material evidence has been submitted is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


Analysis

Service connection for a lumbar strain was initially denied in August 2000.  

At the time of the last final denial, the record included the claim, service treatment records, and post-service treatment records.  The record did not contain a nexus to service.

The newly-submitted evidence includes VA treatment records documenting complaints and treatment for back problems.  A history of back pain since 1972 was noted in July 2006 VA treatment records.

The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the August 2000 final denial of the claim for service connection.

It is also not duplicative or cumulative of evidence previously of record, as the assertions as to continuity of symptomatology were not made when the claim was previously denied.

Moreover, this suggestion of having continuous back problems since an in-service injury, combined with VA treatment records documenting problems after service tends to suggest a relationship between the Veteran's service and his current symptoms.

Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar strain and raises a reasonable possibility of substantiating the claim.

Accordingly, on this record, the Board finds that new and material has been presented and is sufficient to reopen the Veteran's previously denied claim of service connection for a lumbar strain with degenerative disc disease.  


III. Service connection 

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  Nor does he assert that any of the disabilities are the result of a specific period of active duty for training or inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service incurrence may be presumed for some chronic diseases, including arthritis, when demonstrated to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis, as noted above.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis 

The Veteran contends that he is entitled to service connection for hemorrhoids, bilateral knee arthritis, right shoulder disorder, cervical spine disorder, and a left heel spur.

Based on a review of the record, the claims of service connection must be denied.

The Veteran's service treatment records do not reflect complaints, findings, or a diagnosis referable to hemorrhoids, bilateral knee pain or arthritis, right shoulder pain or arthritis, cervical spine or neck pain, or left heel spur or pain.  There were no abnormalities found on the June 1972 Report of Medical Examination at his time of separation.

Following separation, the post-service medical record reflects complaints of pain and treatment for hemorrhoids, bilateral knee arthritis, a right shoulder, cervical spine, and a left heel spur.  

For example, in January 2007, the Veteran reported a history of hemorrhoids.  A March 2009 rheumatology report noted bilateral knee osteoarthritis with a history of meniscectomies in 1999 and 2002.  A May 2007 X-ray study shows right shoulder arthritis.  A record in July 2012 shows a diagnosis of cervicalgia.  In April 2006, the Veteran reported a history of left heel pain going back a couple of years.

The record does not reflect and the Veteran has not specifically asserted that he had symptoms of hemorrhoids, bilateral knee arthritis, right shoulder, cervical spine, or left heel spur actually in service or until many years thereafter.  See Maxson v. Gober, 230 F.3dd at 1333 (Fed. Cir. 2000).  He essentially asserts that he later developed hemorrhoids because the food he ate in service caused him to develop a constipation disorder; and developed disabilities of the knees, right shoulder, cervical spine, and left heel over time as a result of the repetitive duties he performed while working on aircraft.  However, the Board finds that the Veteran is not both competent and credible to determine the etiology of the claimed disorders particularly in the absence of any such evidence of record even suggesting such a relationship or in fact, competent to even diagnose hemorrhoids, arthritis and/or heel spurs.

Additionally, there is no evidence of any knee arthritis, right shoulder arthritis, cervical spine arthritis, or left heel arthritis manifested to a compensable degree within one year following discharge from service.  The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  

Here, service connection fails because there is no evidence of a related disease or injury in service or a nexus liking any current disorder to an event or incident in service or to a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).






							(Continued on the next page)

ORDER

Service connection for hemorrhoids is denied.

Service connection for bilateral knee arthritis is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a left heel spur is denied.

As new and material evidence has been received to reopen the claim of service connection for a lumbar strain, the appeal to this extent is granted.


REMAND

Sleep apnea

While it was noted in January 2007 VA treatment records that a sleep study was ordered, a review of the record does not reveal that the results of this study are of record.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination in order to determine the nature and likely etiology of the claimed sleep apnea.  McLendon, 20 Vet. App. 79, 83 (2006).

Migraine and Hypertension

A review of the record shows that June 2007 VA treatment records note the Veteran complained of chronic headaches and eye ache.  As he is service-connected for residuals of flash burns to the eyes, there is sufficient evidence to suggest migraines could be related to the service-connected eye disability. 

A review of the VA treatment records suggests that the Veteran has hypertension.  As he is service-connected for posttraumatic stress disorder (PTSD), there is sufficient evidence to suggest hypertension could be related to PTSD

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a) (2013).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Hence, an examination is warranted.  McLendon, 20 Vet. App. 79, 83 (2006).

Lumbar strain

The Veteran's service treatment records note complains of low back pain and a diagnosis of low back strain.  The Veteran has continued to report low back symptoms since service, and post-service treatment records documented a diagnosis of degenerative disc disease.  A VA examination has not yet been afforded with regard to this issue.

As there is evidence of a current disability, an in-service occurrence of back pain, and evidence of a possible relationship between the two, an examination and etiology opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1.  The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed sleep disorder.  The claims file and electronic record should be made available to the examiner for review prior to examination.

All indicated tests and studies should be performed and clinical findings should be reported in detail.  
A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.

The examiner should elicit from the Veteran and record a complete medical history referable to the claimed sleep disorder. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current sleep apnea had its clinical onset during service or otherwise is due to an event or incident of either of the Veteran's period of active service.  

A complete rationale must be expressed for any opinion provided.

3.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the hypertension and migraines.  The claims file and electronic record should be made available to the examiner for review prior to examination.

All indicated tests and studies should be performed and clinical findings should be reported in detail.  
A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.

The examiner should elicit from the Veteran and record a complete medical history referable to the hypertension and migraines. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has current hypertension that (i) had its clinical onset during service or otherwise was due to an injury or other event or incident of his period of active service, (ii) onset within one year after discharge from service, (iii) is caused, or alternatively, chronically worsened (aggravated) by service-connected disability to include PTSD.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has current migraines that (i) had its clinical onset during service or otherwise was due to an injury or other event or incident of his period of active service, (ii) is caused, or alternatively, chronically worsened (aggravated) by service-connected disability to include residuals of flash burns to the eyes.

A complete rationale must be expressed for any opinion provided.

4.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed low back disability.

The claims file and electronic record should be made available to the examiner for review prior to examination.

All indicated tests and studies should be performed and clinical findings should be reported in detail.  
A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.

The examiner should elicit from the Veteran and record a complete medical history referable to the lumbar strain. 

Based on a thorough review of the claims file and examination findings, the examiner should address the following:

Does the Veteran have a current low back disability?  If so, please specify the diagnosis or diagnoses and address the subsequent questions.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disability had its clinical onset during service or otherwise is related to an injury or other event or incident of the Veteran's period of service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding his back condition.

If the examiner rejects any of the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale for any opinions expressed must be provided.

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

.
Department of Veterans Affairs


